DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to communications filed on 8/16/2021.
Claims 1, 5-7, 11, and 15 have been amended.
Claims 1-15 are pending.
Claim Rejections - 35 USC § 101
In light of the amendments filed on 8/16/2021, claim rejections under 35 USC 101 have been withdrawn.
Allowable Subject Matter
Claims 1-15 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach, neither singly nor in combination, the claimed limitations of “determining a first link which at least partially overlaps a disaster area representing a range reached by an influence of a predetermined disaster, among links constituting a network; a second determination procedure determining a second link which at least partially overlaps a road area representing a range of a road width of a predetermined road used to recover from the predetermined disaster, among the links constituting the network” and “a grouping procedure grouping the plurality of routes searched for by the route search procedure into groups depending on a first parameter value that is based on the first link included in the plurality of routes; a computing procedure computing, for each of the plurality of routes searched for by the route search procedure, a second parameter value that is based on the first link and the second link included in the plurality of routes” as recited in claim 1 and similarly stated in claim(s) 6-7. These limitations, in conjunction with other limitations in the independent claim(s), are not specifically disclosed or remotely suggested in the prior art of record. A review of claim(s) 1-15 indicates claim(s) 1-15 are allowable over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446